DETAILED ACTION
This office action is in response to Applicant’s submission filed on 26 April 2019.     THIS ACTION IS NON-FINAL.
The non-final rejection 20 October 2021 is withdrawn.  

Status of Claims
Claims 1-7 are pending.
Claim 1 include limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1-7 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-7 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-7.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claim 1, claim limitations "complete data set building module", "discovery module", "quantization module", "solution module" have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  The specification does not provide descriptions of the structure of these elements.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

112(b) Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 8, 9, 
a) the limitation "complete data set building module", "discovery module", "quantization module", "solution module", The specification does not provide sufficient descriptions of the structure to determine the boundary of these elements, the claim is therefore indefinite.
b) the limitation "whole MFL signals are divided into u+1 patches according to the precise potion of the weld ….", what is u?  there is no definition of u to determine the scope of this limitation, the claim is therefore indefinite.  For the purpose 
Regarding claims 2-7, which depend on above rejected claims 1, are rejected for the same reason. 

35 U.S.C. 112(a) Rejections

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, "complete data set building module", "discovery module", "quantization module", "solution module", The specification does not provide sufficient descriptions of the structure of these elements, the claim(s) is(are) therefore rejected for failing to comply with the written description requirement.

Regarding claims 2-7 which depend on above rejected claims 1 and 11 are rejected for the same reason.   





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-7 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  For claim 1, the claim recites a system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
“….  the complete data set building module is used for data missing reconstruction and noise reduction operation on original MFL data for inner detection. and a complete data set building method based on a time-domain-like sparse sampling and KNN-softmax is adopted to build the complete MFL data set…” (math relationship); 
“in the complete data set building module, the originally-sampled MFL data is used as multi-source data information, specifically comprising: axial data, radial data,  component discovery method based 46on a combination of a selective search and a convolutional neural network (CNN) is adopted to obtain a precise position of a weld; whole MFL signals are divided into u+1 patches according to the precise position of the weld, and one patch of MFL signals is taken to Find out MFL signals with defects by an abnormal candidate region search and identification method based on a Lagrange multiplication framework and a multi-source MFL data fusion; the anomaly detection comprises: detection of defects, valves, meters and metal increment, and finally obtaining defect signals: the quantization module completes mapping from the defect signals to physical characteristics, and finally gives a defect size namely length, width and depth, by a defect quantization method based on a random forest: and the solution module extracts all defect length columns, depth columns and pipeline property parameters in defect information from the complete MFL data set, and finally gives evaluation results including maintenance indexes and recommendations for a single defect position, by using a pipeline solution improved based on the standard ASME B31G through a maintenance decision model” (mental process). 
The limitations of “the complete data set building module is used for data missing reconstruction and noise reduction operation on original MFL data for inner detection. and a complete data set building method based on a time-domain-like sparse sampling and KNN-softmax is adopted to build the complete MFL data set”, as drafted, is a  under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than possibly using general purpose computer to implement the steps claimed, the steps of time-domain-like sparse sampling and KNN-softmax, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
The limitation of “in the complete data set building module, the originally-sampled MFL data is used as multi-source data information, specifically comprising: axial data, radial data, circumferential data and a-direction data: the discovery module is used for defect detection and comprises component detection and anomaly detection, wherein the component detection completes detection of welds and flanges of pipeline connecting components; for the discovery module, a pipeline connecting component discovery method based 46on a combination of a selective search and a convolutional  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than possibly using general purpose computer to implement the steps claimed, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “reconstruction”, “detection”, “extract”, “give … results” in the limitation citied above could be performed by a human mind (e.g., a human pipeline inspector can collect and analyze data to build model about pipeline status), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  Claim 1 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-7 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-7 recite the same abstract ideas. 
With regards to claims 2-7, the claims recite additional limitation for pipeline data analysis and model building, covers performance of the limitation in the mind  and/or math relationship but for the recitation of generic computer components.  That is, other than possibly using general purpose computer to implement the steps claimed, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Art Rejection Analysis

There is no art rejection for claims 1-7.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-7.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “the complete data set building module is used for data missing reconstruction and noise reduction operation on original MFL data for inner detection. and a complete data set building method based on a time-domain-like sparse sampling and KNN-softmax is adopted to build the complete MFL data set; in the complete data set building module, the originally-sampled MFL data is used as multi-source data information, specifically comprising: axial data, radial data, circumferential data and a-direction data: the discovery module is used for defect detection and comprises component detection and anomaly detection, wherein the component detection completes detection of welds and flanges of pipeline connecting components; for the discovery module, a pipeline connecting component discovery method based 46on a combination of a selective search and a convolutional neural network (CNN) is adopted to obtain a precise position of a weld; whole MFL signals are divided into u+1 patches according to the precise position of the weld, and one patch of MFL signals is taken to Find out MFL signals with defects by an abnormal candidate region search and identification method based on a Lagrange multiplication framework and a multi-source MFL data fusion; the anomaly detection comprises: detection of defects, valves, meters and metal increment, and finally obtaining defect signals; the quantization module completes mapping from the defect signals to physical characteristics, and finally gives a defect size namely length, width and depth, by a defect quantization method based on a random forest: and the solution module extracts all defect length columns, depth columns and pipeline property parameters in defect information from the complete MFL data set, and finally gives evaluation results including maintenance indexes and recommendations for a single defect position, by using a pipeline solution improved based on the standard ASME B31G through a maintenance decision model”.
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection for them.
The followings are references closest to the invention claimed:
ASME et al., “Manuel for determining the remaining strength of corroded pipelines”, ASSME B31G-1991 [hereafter ASME] shows manual for determining pipeline strength corrosion.
Huang, et al., US-PGPUB NO.2018/0275099A1 [hereafter Huang] teaches pipeline defect detection based on magnetic flux leakage.
Khodayari-Rostamabad, et al., “Machine Learning Techniques for the Analysis of Magnetic Flux Leakage Images in Pipeline Inspection”, IEEE Transactions on Magnetics, Vol.45, NO.8, August 2009 [hereafter Khodayari-Rostamabad] teaches using ML for analyzing magnetic flux leakage in pipeline inspection.
Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128